Appellees brought suit to quiet title making appellants parties defendant. The record discloses that appellees and appellants each deraigned title from a common source. The appellees relied upon paramount record title as to a part of the land involved and relied upon adverse possession under color of title as to all of the property involved. There are but two questions for us to determine. They are:
First, whether or not the written instruments relied upon by the complainants in the court below as constituting color of title are sufficient to serve that purpose. The court below held that they were sufficient. We find in the record no good reason to reverse that holding.
The second question is, assuming that the paper writings relied upon as constituting color of title were sufficient for that purpose, then, was the evidence sufficient to establish the fact that the complainants had exercised adverse possession of the property for the statutory period required to establish fee simple title by adverse possession held under color of title. It may be said that the evidence is conflicting but the record discloses substantial evidence to warrant the finding of the chancellor. Therefore, his findings will not be disturbed.
The decree should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, BROWN and BUFORD, J. J., concur. *Page 451